Citation Nr: 1123198	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  97-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from February 1980 to June 1980, from September 1980 to January 1983 and from July 1987 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing conducted at her local RO in November 1994.

The issues on appeal were originally before the Board in September 2009 when they were remanded for additional evidentiary development.  Also before the Board in September 2009 was a claim of entitlement to an increased rating for a right shoulder disorder and a claim of entitlement to service connection for a right foot disorder.  The Board denied the right shoulder claim in September 2009.  The claim of entitlement to service connection for a right foot disorder was remanded for additional evidentiary development.  In February 2011, the RO granted service connection for a right foot disorder.  Both the right foot claim and the right shoulder claim are no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In its September 2009 remand, the Board directed that the claim of entitlement to service connection for a low back disorder be remanded back to the AMC/RO to obtain outstanding VA treatment records and a clarifying opinion from a prior VA examination.  

VA treatment records dated in 2008 and 2009 were associated with the claims file.  It is not apparent to the Board if all the Veteran's outstanding VA medical records have been obtained.  The 2008 and 2009 records associated with the claims file contain very numerous duplicate records with very few of them actually pertaining to treatment.  The vast majority of the records pertain to medication the Veteran was receiving.  It does not appear to the Board that all the Veteran's clinical records have been obtained.  Significantly, the Veteran reported in a January 2010 statement that she was receiving treatment from a VA chiropractor to treat back pain.  No records from a VA chiropractor dated within the last three years have been associated with the claims file.  The Board finds that all the Veteran's outstanding VA medical records must be obtained and associated with the claims file as directed by the Board in its September 2009 remand.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  

At the time of a January 2010 VA back examination, the Veteran informed the examiner that she had been informed by a VA chiropractor that her back disability was caused by an altered gait due to her service-connected foot disability.  As set out above, no records from a VA chiropractor have been associated with the claims file and there are no records associated with the claims file currently which support the Veteran's statement regarding what a chiropractor told her.  The Board finds the Veteran should be informed that she should obtain, in writing, a statement from her chiropractor which links a current back disorder to her service-connected foot disabilities.  

In a May 2011 statement, the Veteran's representative requested that VA obtain an Independent Medical Expert (IME) opinion "to determine whether the Veteran's current heart condition is in any way related to symptoms he suffered during service as a result of POW internment."  It appears that this statement was inadvertently inserted into the representative's Post-Remand Brief as there is no evidence the Veteran had a heart condition, the Veteran is a female and the Veteran was not a POW.  No further action need be taken in this regard.

The claim of entitlement to TDIU is inextricably intertwined with the claim of entitlement to service connection for a low back disorder.  The law provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  This issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for a low back disorder since 2006.  After securing any necessary releases, obtain these records.  Regardless of the Veteran's response, all outstanding VA medical records should be obtained.  The Board is particularly interested in obtaining copies of treatment records from the VA chiropractor referenced by the Veteran in her March 2011 statement.  The AMC/RO must review any records generated by this request and must remove all duplicate records.  It would be helpful if the AMC/RO removes all duplicate records generated from the last records request as well.  

2.  Contact the Veteran and inform her that she should obtain, in writing, a statement from her VA chiropractor which links a current back disorder to the Veteran's service-connected left and/or right foot disabilities and resulting altered gait.  Inform the Veteran that the chiropractor should provide a rationale to support the opinion.  The Veteran should inform the examiner to use the following language, if possible:  whether the Veteran's disability is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), causally or etiologically related to service or to a service-connected disability.

3.  After completing any further development deemed necessary, readjudicate the issues on appeal.  If such action does not resolve the claims to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response. Thereafter, the claims should be returned to the Board for further appellate review, if in order.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

